Citation Nr: 9933462	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-04 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hips, knees, and ankles as secondary to service-connected 
disability of Hodgkin's lymphoma. 

2.  Entitlement to service connection for nerve damage as 
secondary to service-connected disability of Hodgkin's 
lymphoma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in November 
1995 and January 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio. 

On appeal in April 1998 the veteran raised the issue of 
entitlement to service connection for impotence or loss of a 
creative organ.  This issue, however, has not been 
adjudicated, developed or certified for appellate review.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, this issue is 
referred to the RO for appropriate consideration.


REMAND

The evidence of record reflects that from July to December 
1986 the veteran underwent chemotherapy for his Hodgkin's 
lymphoma or Hodgkin's Disease.  Service connection has been 
established for Hodgkin's lymphoma, effective from February 
1991, rated as noncompensably disabling based on findings of 
no active lymphoma and no residuals.  The veteran now 
contends that he has arthritis of the hips, knees, and ankles 
and nerve damage as secondary to chemotherapy treatment for 
his service-connected disability of Hodgkin's lymphoma. 

Secondary service connection may be established for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).  Claims for secondary 
service connection must be well grounded, which includes 
medical evidence of a current disability, and a nexus between 
the claimed disability and the service-connected disability.  
Libertine v. Brown, 9 Vet. App. 521 (1996); Jones v. Brown, 7 
Vet. App. 134, 138 (1994). 

The evidence of record includes current complaints of joint 
pain in the hips, knees, and ankles since about 1995, 
diagnosed as disabilities of carpal tunnel syndrome, 
lumbosacral spondylosis, and mild degenerative joint disease 
of the lumbar spine and hip bilaterally.  Current complaints 
also include numbness, diagnosed as suggestive of a 
neuropathy, mild radiculopathy of the lower extremities, and 
mild lumbosacral spondylosis with sensory deficits.  

With regard to a medical nexus of current disability to the 
veteran's service-connected disability of Hodgkin's lymphoma, 
a VA orthopedic entry in January 1995 reflects the examiner's 
assessment of the veteran's neuropathy as questionably 
secondary to chemotherapy.  An April 1996 letter from Brian 
Murphy, M.D., includes his opinion that the veteran's 
"chemotherapy may have induced osteoporosis which could have 
contributed to his current symptoms" and that the veteran's 
lower extremity numbness "is suggestive of a neuropathy 
which may also have been contributed to by his 
chemotherapy."  An April 1998 letter from John Ramey, D.O., 
includes the medical opinions that it was "possible to 
conclude that the possibility of his history of exposure to 
Agent Orange may have some causal relationship to his current 
problems" of pain, swelling, bilateral knee arthritis, and 
bilateral ankle edema, and "also the possibility that 
chemotherapy may have contributed to cartlidge [sic] damage 
and to knee pain."  

The Board finds that this evidence of medical nexus, when 
viewed in its full context, is sufficient to constitute the 
medical nexus opinions required to establish well-grounded 
claims for service connection for arthritis of the hips, 
knees, and ankles, and nerve damage to the arms and legs, as 
secondary to the service-connected disability of Hodgkin's 
lymphoma.  See Lee v. Brown, 10 Vet. App. 336 (1997); Molloy 
v. Brown, 9 Vet. App. 513 (1996).  

As the veteran has presented well-grounded claims for service 
connection for arthritis of the hips, knees, and ankles, and 
nerve damage to the arms and legs, as secondary to the 
service-connected disability of Hodgkin's lymphoma, he should 
be afforded a VA examination to determine the nature and 
etiology of his currently diagnosed disorders and to obtain a 
medical opinion as to etiology based on a review of all the 
evidence of record.  The Board finds that further examination 
and an opinion as to etiology based on a thorough and 
accurate history would assist in determining whether service 
connection is warranted for the veteran's arthritis of the 
hips, knees, and ankles, and nerve damage to the arms and 
legs.  See Stanton v. Brown, 5 Vet. App. 563, 569 (1993) 
(remand for VA examination to determine whether veteran had 
current back disability and, if so, whether it resulted from 
back injury noted in service).

Accordingly, the issues of entitlement to service connection 
for arthritis of the hips, knees, and ankles, and nerve 
damage to the arms and legs, as secondary to the service-
connected disability of Hodgkin's lymphoma, are hereby 
REMANDED to the RO for the following actions:

1.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations, which include examination 
of the veteran and a review of all the 
pertinent medical evidence of record to 
determine whether his currently diagnosed 
disabilities are etiologically related to 
chemotherapy for Hodgkin's lymphoma.  The 
claims file must be provided to the 
examiner for review of the veteran's 
medical records.   The examiner should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
currently diagnosed arthritis of the 
hips, knees, and ankles, carpal tunnel 
syndrome, lumbosacral spondylosis, and 
radiculopathy or sensory deficits of the 
lower extremities, are etiologically 
related to chemotherapy in 1986 for 
Hodgkin's lymphoma.  The rationale for 
the opinions is very important to the 
Board and should be set forth fully.  The 
examiner(s) should comment on the 
etiological role of any other factors.  

2.  The RO should then review the 
expanded claims file and determine 
whether the benefits sought by the 
veteran can be granted.  The RO should 
then furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the case to the Board. 

The purpose of this remand is to ensure an adequate record 
for eventual appellate review, to clarify the medical 
evidence, and afford the veteran assistance in development of 
his claim.  The Board intimates no opinions as to the 
eventual determinations to be made in this case.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












